DETAILED ACTION
This Action is in response to application filed on 11/28/2018.
Claims 1-23 are presented for examination. Claims 1, 12 and 13 are independent claims.
Claims 1-23 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/28/2018, 02/07/2019 and 11/17/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.

Claim Objections
Claims 5, 8, 10, 17, 20 and 22 are objected to because of the following informalities:  
Claims 5 and 17 recite, “storing the data block of the plurality of write instructions when the number of write instructions exceeds a predetermined threshold” in lines 3-4. There is insufficient antecedent basis for these limitations in the claims.
Claims 8 and 20 recite, “… at least one storage corresponding to the at least one storage of the OC” (see lines 4-5). There is insufficient antecedent basis for this limitation in the claims.
Claim 10 and 22  recite, “… request related a data block…” (see line 2). Examiner suggest amending it to recite “… request related to a data block…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 12-14, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Paterson-Jones et al. (hereinafter, Paterson, US 20100036851 A1).

Regarding claim 1, Paterson discloses a method for replicating block storage (see Fig.1:155 and 165; also see Fig.2C:155B-b and 165b) to an object storage (see Fig.2C:180a and 180B1; also see [0013]; at least some block data storage volumes (or portions of those volumes) may further be stored on one or more remote archival storage systems that are distinct from the server block data storage systems used to store volume copies... the archival storage system may store data in a format other than block data e.g., may store one or more chunks or portions of a volume as distinct objects; also see [0048]; data objects stored on the archival storage systems to represent the volume B chunks are used as a backing store or other remote long-term backup for volume B), the method comprising: 
receiving write instructions from an original component (OC) (see Fig.1:165; also see Fig.2C:165b) in a first network (see Fig.1:100; also see [0039]; data center 100 comprises internal networks 185, and is connected via the external network 170 to one or more other data centers 160), wherein the write instructions include a data block (see [0046]; a user associated with volume B has requested that a new initial snapshot copy of volume B be stored on remote archival storage systems, such request to create the initial snapshot copy of volume B is received); 
mapping the write instructions to at least one object in the object storage (see [0046]-[0047]; Each of the N chunks of volume B is stored as a separate data object on one of two example archival storage systems 180a and 180b, and thus those multiple corresponding stored data objects in aggregate form the initial snapshot volume copy for volume B. In particular, chunk 1 155B-b1 of the primary volume B copy is stored as data object 180B1 on archival storage system 180a, chunk 2 155B-b2 is stored as data object 180B2 on archival storage system 180b, chunk 3 155B-b3 is stored as data object 180B3 on archival storage system 180a, and chunk N 155B-bN is stored as data object 180BN on archival storage system 180a; Archival Manager module 190 to manage operations of the archival storage systems, such as to manage the storage and retrieval of data objects, to track which stored data objects correspond to which volumes; also see Fig.2F:250 and [0054]); and 
storing the data block of the write instructions in the mapped at least one object in a second network (see [0013]; users of the block data storage service who are also users of the remote long-term storage service may have at least portions of their block data storage volumes stored by the archival storage systems, such as in response to instructions from those customers; also see [0025]; a volume may be represented as a series of multiple smaller chunks (with a volume having a size of, for example, one gigabyte or one terabyte, and with a chunk having a size that is, for example, a few megabytes), and information about some or all chunks (e.g., each chunk that is modified) may be stored separately on the archival storage systems, such as by treating each chunk as a distinct stored object; also see [0035]; Multiple remote archival storage systems external to the data center may also be used to store additional copies of at least some portions of at least some block data storage volumes; also see [0039] and [0046]).

As for Claim(s) 12 and 13, the claims list all the same elements of claim 1, but in a non-transitory computer readable medium having stored thereon instructions (see [0061] and [0066]); and a system (see Fig.3:300 and/or 360) comprising: a processing circuitry (see Fig.3:305; also see [0061]); and a memory (see Fig.3:330; also see [0061]) containing instructions (see [0061] and [0066]) forms to carry out the steps of claim 1, rather than the method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 12 and 13.  

Regarding claim 2, Paterson discloses the method of claim 1, as set forth above. In addition, Paterson further discloses storing metadata associated with the data block in a storage map (see [0047]; the archival storage system 180b is an archival storage computing system that executes an Archival Manager module 190 to manage operations of the archival storage systems, such as to track which stored data objects correspond to which volumes; also see [0054] in view of Fig.2F:250; examiner articulates that the tabular data that tracks which stored data objects correspond to which volumes is the metadata stored in a storage map).

As for Claim 14, the claim does not teach or further define over the limitations in claim 2. Therefore, claim 14 is rejected for the same reasons as set forth in claim 2.

Regarding claim 5, Paterson discloses the method of claim 1, as set forth above. Paterson further discloses receiving a plurality of write instructions (see [0017]; the server block data storage system that has the primary volume copy may receive and handle data access requests for the volume; also see last 2 lines of [0098]; write data access requests); and
 storing the data block of the plurality of write instructions when the number of write instructions exceeds a predetermined threshold (see Fig.4:435 in view of [0070]; volume copy creation may be performed by a third-party remote storage service in response to an instruction from the routine).

Regarding claim 6, Paterson discloses the method of claim 5, as set forth above. Paterson further discloses wherein the threshold is any of: static, dynamic, or adaptive (see Fig.4:435 in view of [0070]; volume copy creation may be performed by a third-party remote storage service in response to an instruction from the routine).

As for Claims 17-18, the claims do not teach or further define over the limitations in claims 5-6. Therefore, claims 17-18 are rejected for the same reasons as set forth in claims 5-6 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-4 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paterson-Jones et al. (hereinafter, Paterson, US 20100036851 A1) in view of Garg et al. (hereinafter, Garg, US 20040162885 A1).

Regarding claim 3, Paterson discloses the method of claim 2, as set forth above. Paterson does not explicitly disclose wherein the metadata includes at least one of: a timestamp and a logical address.
wherein the metadata (see Fig.3:90) includes at least one of: a timestamp (see Fig.3: 155(1); also see [0032]; within the metadata 90, the whole data object information 155 of the data object 70 may include a modification time 155(1)) and a logical address.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Garg with Paterson so that the metadata includes at least one of: a timestamp and a logical address.
One of ordinary skill in the art would have been motivated to be able to determine that an object has been changed/ modified (Garg: [0032] in view of [0004]).

Regarding claim 4, Paterson discloses the method of claim 1, as set forth above. Paterson does not explicitly disclose generating a checksum of the data block; comparing the generated checksum to a checksum of the at least one object; and updating the at least one object when the generated checksum does not match the checksum of the at least one object.
Garg disclose generating a checksum of the data block (see [0034]; compute the hash value of each data object chunk in the contents of cached data object 80b); 
comparing the generated checksum to a checksum of the at least one object (see [0034]; compare the computed chunk hash values with the chunk hash values last retrieved from the primary server 30 and stored in the metadata 90b in the form of 160(1) to 160(k)); and 
updating the at least one object when the generated checksum does not match the checksum of the at least one object (see [0032]; If the old and new hash values for a chunk do not match then the chunk has been modified by the client and therefore client 50(1) may send a write request with the updated chunk across the interaction 120a to primary server 30 and update the chunk hash values in the metadata 90b. The primary server 30 may then update its chunk contents of primary data object 80a and metadata 90a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Garg with Paterson to generate a checksum 
One of ordinary skill in the art would have been motivated so that the hash can be used in detecting that a chunk has been modified (Garg: [0033]).

As for Claim 15-16, the claims do not teach or further define over the limitations in claims 3-4. Therefore, claims 15-16 are rejected for the same reasons as set forth in claims 3-4 respectively.

Claim(s) 7-9, 11, 19-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paterson-Jones et al. (hereinafter, Paterson, US 20100036851 A1) in view of Peng et al. (hereinafter, Peng, US 20120084379 A1).

Regarding claim 7, Paterson discloses the method of claim 1, as set forth above, including the object storage (see Fig.2C:180a and 180B1; also see [0013]) and the block storage (see Fig.1:155 and 165; also see Fig.2C:155B-b and 165b). Paterson does not explicitly disclose receiving from an OC a request for a data block stored in the object storage; retrieving the requested data block from the object storage; and sending the data block retrieved from the object storage to the OC.
Peng discloses receiving from an OC (see Fig.1: master data block server) a request for a data block stored in the object storage (in Fig.1, see “disk” of slave data block server; see [0045]; The master data block server sends the data block collection request to each slave data block server in the group; also see [0031]-[0035]); 
retrieving the requested data block from the object storage (see [0046]; retrieving the requested data block is obvious as the slave data block server reports the data block information managed by itself to the master data block server); and 
sending the data block retrieved from the object storage to the OC (see [0046]; reports the data block information managed by itself to the master data block server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Peng with Paterson to receive from an OC a request for a data block stored in the object storage; retrieve the requested data block from the object storage; and send the data block retrieved from the object storage to the OC.
One of ordinary skill in the art would have been motivated to be able to synchronize an inconsistent part in the master data block and the slave data blocks (Peng: [0017]).

Regarding claim 8, Paterson (modified by Peng) discloses the method of claim 7, as set forth above. In addition, Paterson further discloses initializing a replicated component (RC) (see Fig.2A:165n; also see [0041]; initializing is obvious as the storage system exists), the RC comprising at least one storage (see Fig.2A:155A-n “volume A (mirror)”) corresponding to the at least one storage (see Fig.2A:155A-a “volume A (primary)”) of the OC (see Fig.2A:165a; also see [0041]; several server block data storage systems 165 that each store one or more volume copies 155, such as with each volume having a primary copy and at least one mirror copy).
Paterson does not explicitly disclose sending data stored in the at least one object of the object storage in response to the request from the OC.
However, Peng further discloses sending data stored in the at least one object of the object storage (see [0046]; reports the data block information managed by itself to the master data block server) in response to the request from the OC (see [0045]; The master data block server sends the data block collection request to each slave data block server in the group; also see [0031]-[0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Peng with Paterson to send data stored in the at least one object of the object storage in response to the request from the OC.


Regarding claim 9, Paterson (modified by Peng) discloses the method of claim 8, as set forth above. In addition, Paterson further discloses wherein the at least one object (see Fig.2F:180A1 in row 250b of table 250) is mapped to corresponding data blocks (see Fig.2F: Volume A in row 250b of table 250; also see Fig.2A:155A-n “volume A (mirror)”) stored in at least one storage of the RC (see Fig.2A:165n; examiner articulates that archival chunk (object) 180A1 in archival storage system 180 is mapped to corresponding data block (volume) A stored in server block data storage system 165).

Regarding claim 11, Paterson discloses the method of claim 1, as set forth above, including the object storage (see Fig.2C:180a and 180B1; also see [0013]) and the block storage (see Fig.1:155 and 165; also see Fig.2C:155B-b and 165b). Paterson does not explicitly disclose detecting that the object storage and the block storage are not consistent; and sending one or more data blocks to the object storage to recover consistency between the object storage and the block storage.
Peng discloses detecting that the object storage and the block storage are not consistent (see [0034]; checking the consistency of the master data blocks and the slave data blocks, and the main checking contents are the sizes and version numbers of the data blocks); and 
sending one or more data blocks to the object storage to recover consistency between the object storage and the block storage (see [0034]-[0035]; synchronizing the data blocks that are checked as inconsistent, and the synchronization method mainly is full or partial duplication of the data blocks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Peng with Paterson to detect that the object storage and the block storage are not consistent; and send one or more data blocks to the object storage to recover consistency between the object storage and the block storage.


As for Claims 19-21 and 23, the claims do not teach or further define over the limitations in claims 7-9 and 11 respectively. Therefore, claims 19-21 and 23 are rejected for the same reasons as set forth in claims 7-9 and 11 respectively.

Claim(s) 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paterson-Jones et al. (hereinafter, Paterson, US 20100036851 A1) in view of Peng et al. (hereinafter, Peng, US 20120084379 A1) in view of Zhang et al. (hereinafter, Zhang, US 20060168154 A1).

Regarding claim 10, Paterson (modified by Peng) discloses the method of claim 9, including wherein the at least one object is mapped to corresponding data blocks stored in at least one storage of the RC, as set forth above (in Fig.2F, see chunk 180A1 corresponding to volume A in row 250b of table 250). Paterson (modified by Peng) does not explicitly disclose wherein the at least one object is mapped in response to the RC receiving an input/output (I/O) request related a data block which is not currently restored.
Zhang discloses wherein the at least one object is mapped (see Fig.5:510; also see [0055]; An index may be built for the data object by the index node) in response to the RC receiving an input/output (I/O) request (see Fig.5:502-506; also see [0055]; At step 502, a request may be received to checkin a data object...Then replicas of the data objects may be created on the nodes at step 506; also see [0043]; To store an object in the object store, a checkin API may be provided; examiner articulates that request to checkin a data object on a node corresponds to an I/O request; examiner also articulates that the node to which the data object is stored/ checkin corresponds to the RC) related a data block which is not currently restored (see [0070]; As long as there may be a last copy of the object available, the index  restore the number of desired copies of the object in the distributed object store; also see [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhang with Paterson and Peng so that at least one object is mapped in response to the RC receiving an input/output (I/O) request related a data block which is not currently restored.
One of ordinary skill in the art would have been motivated to store the replicas of the object and to rebuild the index upon failure of a node for providing a high-level of availability and reliability for a distributed object store (Zhang: [0010] in view of [0007]).

As for Claim 22, the claim does not teach or further define over the limitations in claim 10. Therefore, claim 2 is rejected for the same reasons as set forth in claim 10.


Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chou et al. (US 20110208908 A1) discloses initializing a replicated component (RC), the RC comprising at least one storage corresponding to the at least one storage of the OC.
Fischman et al. (US 7647329 B1) discloses replicating objects 30 throughout the storage service system.
Krishnamurthy et al. (US 7925630 B1) teaches wherein the metadata includes timestamp.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
3/4/22